Citation Nr: 1127006	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  08-04 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to an effective date earlier than March 30, 2006, for the award of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack



INTRODUCTION

The Veteran served on active duty from July 1962 to June 1965.   

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2006 rating decision in which the RO granted service connection for bilateral hearing loss, with an assigned rating of 30 percent, effective March 30, 2006.  In April 2007, the Veteran filed a notice of disagreement (NOD) with the effective date of service connection.  A statement of the case (SOC) was issued in February 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2008.

The Board notes that, while the Veteran previously was represented by the American Legion, in October 2007, the Veteran granted a power-of-attorney in favor of Disabled American Veterans with regard to the claim on appeal.  The Veteran's current representative has submitted written argument on his behalf.  The Board recognizes the change in representation.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  On March 30, 2006, the RO received the Veteran's initial claim for service connection for bilateral hearing loss.

3.  The record contains no statement or communication from the Veteran, prior to March 30, 2006, that constitutes a pending claim for service connection for hearing loss.




CONCLUSION OF LAW

The claim for an effective date earlier than March 30, 2006, for the award of service connection for bilateral hearing loss is without legal merit.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In the present appeal, the February 2008 SOC included citation to the provisions of 38 C.F.R. § 3.400 and discussion of the legal authority governing effective dates for awards of compensation.  The February 2008 SOC explained the reasons for the denial of the Veteran's request for an earlier effective date in this case.  Moreover, the Veteran has been afforded the opportunity to present evidence and argument with respect to the claim on appeal.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The basic facts in this case are not in dispute.  The Veteran filed an original claim for service connection for bilateral hearing loss on March 30, 2006, and the RO granted the claim in a September 2006 rating decision.  The record does not reflect, and the Veteran does not assert, that a communication or action indicating intent to apply for service connection for hearing loss was filed prior to March 30, 2006.

Rather, as reflected in various written statements submitted by the Veteran, he asserts that in February 1965 he was administered a hearing test during a service examination.  He asserts that, following this hearing test, he inquired as to whether he had hearing loss, as he believed that his hearing had gotten worse, and was told that his hearing was normal and he did not have hearing loss.  The Veteran asserts that the report of this February 1965 service examination in fact shows that he had bilateral hearing loss, and that this record of hearing loss was the basis of his award of service connection.  He further asserts that if he had known that these hearing test results showed hearing loss he would have filed a service connection claim immediately following his discharge from service.  Therefore, the Veteran asserts, the effective date for service connection for bilateral hearing loss should be the date of his separation from service, as the only reason he did not file a claim at that time was that he was given false or incorrect information from military medical professionals.

However, considering the record in light of the above-noted legal authority, the Board finds that no earlier effective date is assignable.  While the Board has considered the Veteran's assertions, the record simply contains no statement or communication from the Veteran prior to March 30, 2006, that constitutes a pending claim for service connection for hearing loss, and the Veteran does not dispute this fact.

The Board recognizes that VA treatment records dated in October 2004 reflect audiological test results indicating a hearing loss disability.  At that time, the Veteran reported an onset of hearing loss "years ago," and that he experienced significant noise exposure at times during his period of duty, and he denied any noise exposure following military service.  However, such records do not provide a basis for an earlier effective date for the grant of service connection.  

While, under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the United States Court of Appeals for Veterans Claims (Court) has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.  Thus, records of VA treatment for the Veteran's hearing loss cannot constitute an original a claim for service connection for bilateral hearing loss.

The Board also acknowledges the Veteran's contentions that, due to misinformation given to him in service regarding his hearing test results, he did not file a service connection claim for hearing loss upon his discharge from service, and that he thus believes that he has been unfairly penalized for this.

However, the pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the grant of service connection for bilateral hearing loss, earlier than March 30, 2006, is assignable, the claim for an earlier effective date for the award of service connection must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than March 30, 2006, for the award of service connection for bilateral hearing loss is denied.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


